DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Inventive Group Election
Applicant's election with traverse of restriction group I, claims 1-5 in the reply filed on 19 October 2022 is acknowledged.  The traversal is on the ground(s) that the inventions of the restriction groups would not be a serious burden to search together.  This is not found persuasive because search of a process requires a different search technique and queries than searching a product.  Furthermore, since the inventions are related as product and process of use, each requires a different field of search.  With regard to a method of treatment claim, biological and clinical parameters must be carefully considered in search queries whereas the search of a product requires examination of classes and subclasses of compounds as well as structural relationships and pharmaceutical utility.  Additionally, the Examiner needs to search for and consider obviousness art for an invention related to 35 U.S.C. 103, this requires broader and more extensive search queries than those searches for anticipatory art.  Examination of both product and process of use would incur a serious search burden.
Claims 6-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Species Election
Applicant's provisional election with traverse, of the species of compound A, in the reply filed on 19 October 2022 is acknowledged.
The traversal is on the ground(s) that the inventions of the species of the generic claims would not be a serious burden to search together.  
This is not found persuasive because search of the entire genus would require broad search queries covering multiple classes of compounds, particularly in view of the broadly defined formula III of claim 1.

Scope of Search
The Examiner has followed the guidelines found in MPEP 803.02 regarding the search of the elected species, reproduced in relevant part below:
“Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability.”
“If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.”
“If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.”

The elected species is anticipated by the prior art, see the below rejection.  The provisional election is given effect and the search and examination of the generic claims has been limited to the elected species and the closely related compound of formula III cited below.  Claims drawn to species patentably distinct from the elected species are held withdrawn from further consideration.  In this regard the elected species reads on claims 1-4.  Claim 5 is drawn to a prodrug.  Compound A is a not a prodrug of a claimed compound.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.

The requirement is still deemed proper and is therefore made FINAL.

Non-Final Rejection

Priority
This Application was filed on 10 May 2021.  
No other priority claim has been made.

Information Disclosure Statement
The IDS dated 15 October 2021 has been received, entered and considered, a copy is included herein.
Status of the claims
Claims 1-4 are pending and rejected.
Claims 5-13 are pending but withdrawn from consideration as drawn to non-elected subject matter.  
Objection to the Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
See the hyperlink at page 12, lines 7-8:

    PNG
    media_image1.png
    83
    918
    media_image1.png
    Greyscale


Claim Objection
Claim 1 is objected to over a spelling error.  The term “2-cloro-3,6-dibromopyrimidine” is misspelled.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


[1] Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites several limitations which introduce issues with distinctness as follows:
(i) The claim recites both of a compound of “Formula III” and “a hydroxy-substituted cinchona alkaloid of Formula III” as well as prodrugs thereof.  It is unclear whether the hydroxy group of the hydroxy-substituted cinchona alkaloid of Formula III is required to be at one of the indicated variable positions on the formula or whether it must be or can be substituted at a different location.  These alternate interpretations are of a different scope.
(ii) The R, R’ and R” variable groups are present on each of formulae I, II and III.  The variable groups are separately defined in the “for the compound of formula I” and the “for the compound of formula II” sections of the claim.  However, these groups are not defined in the “for the compound of formula III” section.  It is unclear whether, or if so, which, of the separate definitions of R, R’ and R” set forth in the sections relating to formula I and formula II are meant to apply to formula III - or if the groups are meant to be open to any possible substituent.  
The claim can alternately be interpreted either of these ways leading to different scope.  The broadest reasonable interpretation is applied, wherein the R, R’ and R” groups of formula III are open to any possible substituent group - since there is no definition in the appropriate section of the claim.
Are there definitions for the groups missing in the “for the compound of formula III” section?  One would expect to find a separate definition for these groups in this section since they are defined separately for the other alternate formulae of the claim.

(iii) The identity of the linker moiety “L” of formula III is not clear.  The moiety is defined as “the linker moiety L represents…” and a list of molecules follows.  The list of molecules can be interpreted functionally as a “product-by-process” type limitation as representing a reactive chemical compound that is used in a chemical reaction to connect the two alkylether moieties of formula III as “the linker moiety”, or alternately in a non-functional sense of the term as directly representing the linker moiety themselves.  For example, if the linker moiety is 1,4-dichlorophthalazine, then a reaction of the linker moiety with the appropriate alcohol compound(s) would give the elected species of compound A, which lacks the two chloro groups.  However, if the moiety is interpreted as being the linker itself then a dichloro compound such as shown below would be in scope as a compound with this linker: 

    PNG
    media_image2.png
    289
    529
    media_image2.png
    Greyscale

These alternate interpretations result in different scope.
Additionally, the linker moieties can also be “(ii) molecules that contain hetero atoms, N, O, S, Se, Te; or (iii) molecules that contain halogen atoms, F, Cl, Br, or I”.  It is unclear what these molecules are.  They can be interpreted as necessarily cyclic, as apparently indicated by the circular dotted line in formula III.  Alternately, they can be interpreted more broadly as being any compound, cyclic or not, which contains the indicated atoms anywhere in or on their structure.  For example, under the latter interpretation, a linear alkyl diester type linker such as -C(O)-(CH2)n-C(O)-, which contains O, could function as a linker moiety, while under the former it would not.

Dependent claims 2-4 do not resolve these issues.

[2] Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 requires “an effective therapeutic amount of a compound of the compound of claim 1”.  
Firstly, the phrase “a compound of the compound” is repetitive and potentially confusing as to whether the compound of claim 1 itself or some unspecified derivative is required.  
Secondly, the claim scope is not distinct with respect to the “effective” amount since it is unknown what therapy is being referred to.  For example, an amount of compound effective to treat a topical ailment would be considerable different from that required to treat a systemic disease.
Claims 3-4 do not resolve this issue.
The Examiner suggests that the phrase “an effective therapeutic amount of a compound of” be deleted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[1] Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uckun (Blood 2013, 121, 4348-4354. IDS) as evidenced by Uckun (PNAS 2010, 107, 2902-2907, with Supporting Information).
See the abstract of the Blood 2013, 121, 4348-4354 reference which discloses a “nanoscale liposomal formulation (NLF) contains the pentapeptide mimic 1,4-Bis (9-O dihydroquinidinyl) phthalazine/hydroquinidine 1,4-phathalazinediyl diether (C61)”.
The PNAS 2010, 107, 2902-2907 document is cited as reference 9 therein (col 2 p 4348) and discloses the structure of the 1,4-Bis (9-O dihydroquinidinyl) phthalazine/hydroquinidine 1,4-phathalazinediyl diether compound at page 6 of the supporting information:

    PNG
    media_image3.png
    229
    429
    media_image3.png
    Greyscale

This is a compound of formula III of present claim 1, wherein R, R’ and R” can be any substituent.
The liposomal formulation necessarily contains the compound and anticipates claim 1. 
The liposomal formulation is a pharmaceutical formulation comprising liposomes as a pharmaceutically acceptable carrier which reads on claims 2-4.

[2] Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by National Center for Biotechnology Information. PubChem Substance Record for SID 376752902, SID 376752902, Deposit Date 2018-11-30, Source: Thieme Chemistry. https://pubchem.ncbi.nlm.nih.gov/substance/376752902.
See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication" An electronic publication, including an online database or Internet publication (e.g. discussion group, forum, digital video, and social media post), is considered to be a "printed publication" within the meaning of 35 U.S.C. 102(a)(1)  and pre-AIA  35 U.S.C. 102(a) and (b)  provided the publication was accessible to persons concerned with the art to which the document relates. See In re Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981).
 The “deposit” date represents the date that the compound was entered into the PubChem database and represents the date that the compound was made accessible to the public.

    PNG
    media_image4.png
    298
    240
    media_image4.png
    Greyscale

This disclosed compound is a claimed compound of formula I, wherein R is ethyl, R’ is OH and R” is OMe.  The compound has the same structure as the elected species of compound A.  The compound necessarily has the same stereochemical features as compound A.
The compound is disclosed as being from a source of “Journal Publishers, Subscription Services”.  This disclosure therefore is considered to represent an actual isolated sample of the substance.  An isolated sample of the substance reads on the pharmaceutical composition of claim 2. Additionally, isolated organic compounds are not 100% pure but contain trace amounts of “excipient” materials such as residual solvents, moisture, drying agents such as sodium sulfate or chromatography media such as silica gel. The Examiner asserts that this meets the limitations of the composition of claim 3. 
See also MPEP 2121 regarding operability of a prior art reference.
“When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625